Citation Nr: 0123727	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  93-06 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to March 
1990 and from January to May 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In December 1994, the Board remanded 
the claim for further development and adjudication.  The 
veteran's claims folder was subsequently transferred to the 
RO in Chicago, Illinois.  That RO confirmed and continued the 
denial.  In an August 1999 decision, the Board denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD.  The veteran 
appealed the denial of this claim to the United States Court 
of Appeal for Veterans Claims (Court).  In a December 2000 
order, the Court granted a joint motion for remand, vacated 
the Board's decision, and remanded the case for additional 
proceedings consistent with the joint motion.  


REMAND

The veteran contends that she has a current psychiatric 
disability as a result of her service.  She attributes her 
psychiatric disability to sexual harassment throughout her 
service and to an alleged sexual assault, which she claims 
occurred sometime in early 1991.  During a June 1997 VA 
neuropsychiatric examination, she stated that the attack had 
been committed by an enlisted man; however during a December 
1997 VA psychological examination, she alleged that the 
attack had been perpetrated by an officer.  While some of the 
veteran's service personnel records have been associated with 
the claims folder, her complete service personnel file would 
be beneficial in this case.

Review of the claims file reveals that prior to entering 
service, the veteran was hospitalized in January 1986 for 
treatment of chronic residual undifferentiated schizophrenia 
and borderline features.  She was again hospitalized in 
December 1986 and treated for Axis I diagnosed dysthymic 
disorder and schizophrenia and Axis II diagnosed borderline 
features and passive-aggressive personality disorder.  In an 
August 1992 statement, her private psychologist, Daniel L. 
Schultz, Ph.D. opined that the veteran had a variety of 
circumstances in her life that caused stress, including an 
accusation of perjury by the military and sexual harassment.  
In a April 1998 statement he indicated that he sporadically 
saw the veteran from 1985 to 1995, including during her 
periods of service.  He felt that she functioned quite 
adequately during her military service and that she had no 
Axis I clinical diagnosis when he saw her and that her 
problems had resolved prior to her involvement in the 
military.  He further opined that she had no symptoms of PTSD 
and no propensity to develop the disorder.  Although the RO 
made several attempts to obtain copies of Dr. Schultz's 
actual treatment records, they were not obtained.

January 1991 service medical records indicate that the 
veteran had a psychiatric history and complained of severe 
anxiety and confusion.  In a March 1991 consultation report, 
Frank P. Brognog, Ph.D., opined that the veteran did not 
appear to be suffering from any severe clinical syndrome at 
the psychological level of functioning.  He based his opinion 
on his clinical interview, diagnostic inventory and 
intermittent professional contact with the veteran over the 
previous 20 years.

After her May 1991 discharge, a June 1991 VA psychiatric 
examination, while indicating that the mental status 
examination was normal, noted a diagnosis of generalized 
anxiety disorder by history.  She was initially diagnosed 
with PTSD in November 1994, by both VA and private examiners.  
Thereafter, numerous psychiatric evaluation and examination 
reports show the diagnoses of PTSD, dysthymic disorder, acute 
anxiety, atypical depression and Axis II diagnosis of 
antisocial personality disorder.  However, a November 1994 VA 
treatment record found not much evidence of PTSD.  Moreover, 
a June 1997 VA examination indicates diagnoses of partner and 
parent child relation problem (past); physical abuse of child 
(father); physical abuse of partner (second husband); PTSD; 
generalized anxiety disorder; panic disorder; and bereavement 
(father).  A December 1997 addendum to the examination notes 
the examiner's opinion that the veteran did not suffer from 
symptoms of PTSD, anxiety or panic disorders prior to her 
military service and that her symptoms of bereavement and 
dealing with abuse resolved prior to her enlistment.  The 
examiner further opined that the veteran had difficulty 
coping and working after the alleged rape and that her 
symptoms were heightened by the alleged ongoing harassment.  

The Board notes that many of the VA and private examiners 
appear to rely exclusively on a history provided by the 
veteran.  Only the March 1997 examiner indicated that her 
claims file had been reviewed.  Moreover, in the eleven years 
since the veteran has initiated her claim, she has provided 
varied histories to the different examiners.  Because of the 
various histories, several psychiatric diagnoses prior to and 
subsequent to service and the complexity of the veteran's 
psychiatric history, the Board is persuaded that she should 
be provided a VA psychiatric examination by a board of three 
physicians to determine whether she has current psychiatric 
diagnoses and to provide opinions regarding the etiology of 
any psychiatric disabilities found after a thorough review of 
the claims folder.

As the veteran has alleged her psychiatric disorder is, at 
least in part, a result of a personal assault, and there is 
no objective evidence of the assault in her service medical 
or personnel records, VA has established special procedures 
for evidentiary development.  See VA Adjudication Procedure 
Manual M21-1 (hereinafter Manual M21-1), Part III, paragraph 
5.14c (Feb. 20, 1996).  These procedures take into account 
the difficulty establishing the occurrence of the stressor 
through standard evidence and the need for development of 
alternate sources of evidence.  The veteran has submitted 
statements from friends alluding to her changed behavior 
after the alleged assault and from another veteran that 
served with her during the alleged assault.  Her service 
representative also offered a personal statement regarding 
her behavior in March 1991, when he first met her.  M21-1, 
Part III, paragraph 5.14c(8) states that evidence documenting 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician.  

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following action:

1.  The veteran should be afforded the 
opportunity to submit additional 
evidence, lay or medical, to substantiate 
her claim.  The RO should review all the 
previous statements and testimony of the 
veteran in the claims file and determine 
whether the information is complete or 
whether a development letter in 
compliance with M21-1, Part III, 
paragraph 5.14c (4)(a) should be sent to 
her.

2.  The RO should attempt to secure the 
veteran's complete service personnel file 
for both of her periods of service 
through official channels.  Any records 
received should be associated with the 
claims folder.


2.  The RO should also contact the 
veteran and request that she identify 
specific names, addresses and approximate 
dates of treatment for all VA and private 
health care providers who may possess 
additional records pertinent to her 
claim.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by her which 
have not been previously secured. 

3.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
veteran by a board of three psychiatrists 
to determine the nature and etiology of 
all psychiatric disorders present.  The 
examiners should specify which symptoms 
are associated with each disorder and if 
certain symptomatology cannot be 
dissociated from other disorders, it 
should be so specified.  All indicated 
studies, including psychological testing 
is necessary, should be performed.  The 
claims folder is to be made available to 
the examiner prior to examination for use 
in the study of the case.  The examiners 
are requested to thoroughly review the 
veteran's claims file and a notation to 
the effect that each examiner reviewed 
the record should be included in the 
examination report.  The examiners are 
requested to offer an opinion as to the 
whether it is at least as likely as not 
that each specifically identified 
psychiatric disorder was first manifest 
in service or is etiologically linked to 
her service or any incident therein.  
Should the examiners specifically 
diagnose PTSD, the examiners should 
specify the stressors that support a 
diagnosis of PTSD and offer 
interpretations of any secondary evidence 
of record regarding the alleged personal 
assault in compliance with M21-1.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.  

4.  After completion of the above 
directives, the RO should review the 
examination report to determine if it is 
in compliance with this remand.  If 
deficient in any manner, the report 
should be returned, along with the claims 
file, for immediate corrective action.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001), and implementing regulations 
are fully complied with and satisfied. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and her representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  No 
action is required of the veteran until she is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


